Case: 22-50247         Document: 00516585382             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-50247
                                     Summary Calendar                                  FILED
                                                                               December 21, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                       Plaintiff—Appellee,

                                             versus

   David Alvarado-Rios,

                                                                   Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 4:21-CR-997-2


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          David Alvarado-Rios appeals the 57-month within-guidelines sen-
   tence for transporting illegal aliens. He asserts that the district court erred
   by refusing to apply a downward adjustment for acceptance of responsibility.
   He also contends that the sentence is substantively unreasonable.
          The guidelines provide for a two-level decrease in the offense level if



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50247      Document: 00516585382          Page: 2   Date Filed: 12/21/2022




                                    No. 22-50247


   the defendant “clearly demonstrates acceptance of responsibility for his
   offense.” U.S.S.G. § 3E1.1(a). “If a defendant enters a guilty plea prior to
   trial, truthfully admits the conduct comprising the offense, and admits, or at
   least does not falsely deny, any additional relevant conduct for which he is
   accountable, the court may find significant evidence of the defendant’s ac-
   ceptance of responsibility.” United States v. Medina Anicacio, 325 F.3d 638,
   648 (5th Cir. 2003); see § 3E1.1, comment. (n.3). “Conduct resulting in an
   enhancement under § 3C1.1 (Obstructing or Impeding the Administration of
   Justice) ordinarily indicates that the defendant has not accepted responsibil-
   ity for his criminal conduct. There may, however, be extraordinary cases in
   which adjustments under both §§ 3C1.1 and 3E1.1 may apply.” § 3E1.1,
   comment. (n.4). We review the sentencing court’s determination of accep-
   tance of responsibility with even more deference than is due under a clearly-
   erroneous standard because the sentencing judge is in a unique position to
   assess acceptance of responsibility and true remorse. United States v. Angeles
   Mendoza, 407 F.3d 742, 752 53 (5th Cir. 2005); § 3E1.1, comment. (n.5).
          In United States v. Perryman, where the defendant perjured himself
   when testifying at a codefendant’s trial, we affirmed both the district court’s
   obstruction-of-justice enhancement and its denial of an acceptance-of-
   responsibility adjustment. 965 F.3d 424, 425–27 (5th Cir. 2020). Alvarado-
   Rios has not shown that the district court erred in denying a reduction for
   acceptance of responsibility.
          After United States v. Booker, 543 U.S. 220 (2005), we review sen-
   tences for reasonableness. Gall v. United States, 552 U.S. 38, 46 (2007). We
   first examine whether the district court committed any significant procedural
   error. Id. at 51. If the decision is procedurally sound, we will then typically
   consider substantive reasonableness under an abuse-of-discretion standard.
   Id.; United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009).
   Alvarado-Rios’s within-guidelines sentence is entitled to a presumption of



                                         2
Case: 22-50247      Document: 00516585382          Page: 3   Date Filed: 12/21/2022




                                    No. 22-50247


   reasonableness. See United States v. Rashad, 687 F.3d 637, 644 (5th Cir.
   2012). Alvarado-Rios’s general disagreement with the propriety of his sen-
   tence and with the district court’s weighing of the 18 U.S.C. § 3553(a) factors
   does not rebut that presumption. See United States v. Rita, 551 F.3d 338, 3602
   (2007).
          Consequently, the judgment is AFFIRMED.




                                         3